DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 04/09/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 04/24/2020 Applicants elected, without traverse, the species “melanoma” (claim 70).

Claims 64-69 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as set forth on page 2 of the Office Action of 11/09/2020.   

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/286,597, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the in instant case the claims encompass analysis of binding sites within 500 base pairs of rs10732516 and the use of the sites in detecting the genotype at rs10732516 (e.g.:  surrogate markers).  This concept appears to be first disclosed in provisional application 62/465,730 (e.g.:  paragraph 0024 on page 8).  The concept is not provided in the earlier filed application 15/286,597.  As such the effective filling date of the instantly claimed methods is the filing date of the provisional application 62/465,730 which is 03/01/2017.
It is also noted that the instant claims (i.e. claim 57) recite the polymorphic position rs534219523, but this particular SNP is not recited in either the prior-filed application, Application No. 15/286,597, nor the provisional application 62/465,730.  This SNP first appears in PCT/US17/55467 (e.g.:  claim 46 of the PCT).  As such the effective filling date of the method of claim 57 is the filing date of PCT/US17/55467 which is 10/06/2017.

Withdrawn Objections to the Specification
The objections to the specification, as set forth on pages 3-4 of the Office Action of 11/09/2020, are withdrawn in light of the amendments to the specification of 04/09/2021 (i.e.:  addressing para 0061 and 0062) which are entered, and the new drawings of 04/09/2021, which are accepted. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (e.g.:  pages 29-32 of the specification).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless these references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Claim Objections
The objection to claim 54, as set forth on pages 4-5 of the Office Action of 11/09/2020, is withdrawn in light of the amendments to the claims.   

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-6 of the Office Action of 11/09/2020 are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments

Claims 54-63 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 54-63 and 70 are unclear over the recitation of limitations related to thymine/cytosine SNP site identification and the use of surrogate markers as recited in claim 54.  For example, claim 54 recites: (i) “detecting the genotype of thymine/cytosine single nucleotide polymorphism within a binding site for boris or CTCF or a surrogate maker within 500 base pairs of rs10732516”, (ii) “wherein the genotype is TT or TC or a corresponding genotype from said surrogate maker”, (iii) “the detected genotype of the polymorphism is TT or corresponding genotype from said surrogate maker” and (iv) “the detected genotype of the polymorphism is TT or corresponding genotype from said surrogate maker”.  It is unclear what positions are intended to be encompassed by the detection of the genotype  because it is unclear if the “within 500 base pairs” is related to the binding site, the surrogate marker, or the particularly recited rs10732516.
The claims may be made more clear in this regard if amended to be consistent with the teachings of the specification and Applicants’ arguments as provided on pages 8-11 of the Remarks of 04/09/2021.  For example, with regard to the limitations (i)-(iv) noted above, Applicants may consider:
(i)  detecting the genotype of thymine/cytosine (T/C) single nucleotide polymorphism (SNP) where the T/C SNP is within a binding site for boris or CTCF, 
(ii) wherein a TT or TC genotype of the T/C SNP is detected
(iii) wherein a TT genotype of the T/C SNP is detected
(iv) wherein a TC genotype of the T/C SNP is detected

Claims 54-63 and 70 are unclear over recitation of the limitation “the patient is heterozygous with one thymine allele and one cytosine allele” as recited in part b) of claim 54.  In the instant case the limitation appears to be a positive recitation requiring that the T/C heterozygous genotype is in fact present and detected, which is controverted by the recitation in part i) of claim 54 which requires a subject with a T/T homozygous genotype.  In light of the other amendments to the claims, the limitation should appropriately recite “if the patient is heterozygous with one thymine allele and one cytosine allele” part b) of claim 54.

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101 as set forth on pages 6-10 of the Office Action of 11/09/2020, is withdrawn in light of the amendments to the claims.  The claims are directed to the detection of particular genotypes, and require that the subject with the particular genotypes is treated with surgical excision or chemotherapy.  As such there is a practical application of the classification of the patient.

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 10-12 of the Office Action of 11/09/2020, is withdrawn in light of the amendments to the claims in view of Applicants Remarks of 04/09/2021.  It is noted that while the amendments relevant to the previous rejection are addressed in this Office Action as unclear, the amendments appear to direct the claimed subject matter to a region of the genome that is within 500 base pairs of rs10732516.

Claim Rejections - 35 USC § 102
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al (2015), as set forth on pages 13-14 of the Office Action of 11/09/2020, is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
Newly Presented / Modified As Necessitated by Claim Amendments
Claim(s) 54-63 and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al (2015) (cited on the IDS of 02/27/2018).
Relevant to claims 54-63, the reference teaches determination of CTFC binding site 6 allelic expression genotypes at rs10732516 (relevant to the limitations of claim 55-9) (including homozygous and heterozygous genotypes) in subjects with infantile hemangioma (IH, which is a type of benign tumor), as well as detecting methylation of the cytosine in some of the heterozygous genotypes (e.g.:  Fig. 1; Fig. 2).  The prior art teaches (e.g.:  Figure 2) the detection of homozygous TT genotypes (relevant to part i) of claim 54), as well heterozygous T(paternal)/C(maternal) genotypes (relevant to part 
Note that in rejecting claims 60-63, while the prior art does teach bisulfite methylation analysis using quantitative pyrosequencing (e.g.:  p.6), such practical steps are not required when the TT homozygous genotype is detected.  The steps of claims 60-63 are relevant only to the situation where as heterozygous genotype is detected, and so where the teachings of the prior art include detecting a TT genotype, the teachings of the prior art satisfy the required limitations of the claims methods.
The prior art does not explicitly exemplify a step of patient classification where a patient with a homozygous TT genotype is classified as a highest risk patient, or a patient with a heterozygous T(paternal)/C(maternal) genotype is classified as a highest risk patient.  However the reference does teach that CTCF BS6 genotypes correlate with clinical outcomes (e.g.:  p.15), and provides “the association between tumor size and age (days) are significantly different among these four genotypes (separating heterozygotes by their respective parental contributions) CC, C/T, T/C, TT”, where the genotypes are ranked (from fastest to slowest growth phenotype) as TT > T(paternal)/C(maternal) > C(paternal)/T(maternal) > CC.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have performed the analysis of Schultz et al and to have included a classification of a subject with a TT genotype as “a 
Ulceration is usually a marker of rapid disease progression and heralds an escalation of care. This can entail the institution of laser therapy, pharmacologic intervention or surgical excision. Not surprisingly, ulceration alone can prompt surgical treatment regardless of size or location of the lesion.  

Relevant to claim 70, while the cited prior art does not exemplify the detection of genotypes and imprinting in samples from subjects with melanoma, the cited prior art does teach “the majority of common malignancies express BORIS: 80% of lymphomas, breast, osteosarcoma and melanoma, among others”  (e.g.:  p.18).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have performed the analysis of Schultz et al using samples obtained from a subject with a melanoma.  The skilled artisan would have been motivated to perform the analysis of Schultz et al using samples obtained from a subject with a melanoma based on the expressed teachings of Schultz et al that melanomas typically express BORIS, and that the genotype at rs10732516 modifies the correlation between CTCF/BORIS and IGF2 expression, and disease severity, in a parent of origin specific manner.
Response to Remarks

The argument is not persuasive because, as set forth in the rejection, the prior art in fact teaches the combination of detecting a TT genotype, and providing chemotherapy.  Nonetheless, as set forth in the rejection, the prior art in fact provides a stratification of IH patients based on genotypes, both with risk of ulceration (e.g.:  TT genotypes are at the greatest risk; as set forth in the table on page 18), and risk of increased growth rate (e.g.:  TT > T(paternal)/C(maternal) > C(paternal)/T(maternal) > CC from fastest to slowest growth rate, as set forth in the figures on page 17).  Combining the faster growth rate, or increased risk of ulceration associated with the TT  and T(paternal)/C(maternal) genotype, with the particular treatments recited in the claims (i.e.:  surgical excision or chemotherapy) is thus rendered obvious where the prior art teaches that rapid disease progression can indicate a need for the escalation of care including pharmacologic intervention or surgical excision (e.g.:  p.18).
While the arguments assert that further research and studies were required to use the analysis of genotype to make a risk classification and guide a treatment decision, such an argument is not persuasive given the teachings of the prior art, as detailed above.  Here it is noted that in making a proper rejection under 35 USC 103, 

Withdrawn Double Patenting
The rejection of claims for issues related to double patenting related claims 1-12 of U.S. Patent No. 10,415,094, as set forth on pages 16-17 of the Office Action of 11/09/2020, are withdrawn in light of the terminal disclaimer filed on 04/09/2021.  

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The instant claims are rejected in view of the prior art of Schultz et al (2015) (cited on the IDS of 02/27/2018) which teaches detection and analysis of genotypes at rs10732516.  Where the claims encompass the analysis of surrogate markers, the prior art of Pidsley et al (2012) teaches (e.g.: p.161) that “analyses revealed that rs2071094 and rs10732516 are in complete phase with rs2107425, thus sharing inferred parent-of-origin”.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634